Exhibit 10.1


AMENDMENT NUMBER THREE TO SECURITY AGREEMENT
 
This AMENDMENT NUMBER THREE (this “Amendment”) to that certain Security
Agreement,  dated as of November 23, 2012, as amended (the “Original
Agreement”), by and between Remark Media, Inc., a Delaware corporation
(“Borrower”), and Digipac, LLC, a Delaware limited liability company (“Secured
Party,” and together with Borrower, the “Parties”), is made and entered into as
of January 29, 2014 (the “Amendment Date”), by and between Borrower and Secured
Party,  with respect to the following facts:
 
RECITALS
 
WHEREAS, on November 23, 2012, Borrower issued to Secured Party that certain
6.67% Senior Secured Convertible Promissory Note in the original principal
amount of One Million Eight Hundred Thousand Dollars ($1,800,000) (the “November
2012 Note”), on April 2, 2013, Borrower issued to Secured Party that certain
Senior Secured Promissory Note in the original principal amount of Four Million
Dollars ($4,000,000) (the “April 2013 Note”), and on November 14, 2013, Borrower
issued to Secured Party that certain Senior Secured Convertible Promissory Note
in the principal amount of Two and One Half Million Dollars ($2,500,000) (the
“November 2013 Note”);
 
WHEREAS, the obligations of Borrower under the November 2012 Note, the April
2013 Note and the November 2013 Note are secured by the Original Agreement;
 
WHEREAS, Secured Party perfected its security interest in the Collateral (as
defined in the Original Agreement) by filing a UCC-1 financing statement with
the office of the Delaware Secretary of State on December 3, 2012;
 
WHEREAS, on the Amendment Date, Borrower issued to Secured Party that certain
Senior Secured Convertible Promissory Note in the principal amount of Three and
One Half Million Dollars ($3,500,000) (the “January 2014 Note”); and
 
WHEREAS, the Parties desire to amend the Original Agreement to include
Borrower’s obligations to Secured Party under the January 2014 Note as
obligations of Borrower secured by the Original Agreement, as further provided
in this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and upon the terms and conditions set forth
herein, the Parties hereby agree as follows:
 
1.           Amendment.  The Original Agreement is hereby amended in the
following respects, and such provisions shall be deemed to be incorporated into
and made a part of the Original Agreement mutatis mutandis.
 
a.           The January 2014 Note shall be secured by the same Collateral (as
defined in the Original Agreement) as the November 2012 Note, the April 2013
Note and the November 2013 Note, and such security interest shall be on the
terms and conditions set forth in the Original Agreement.  As of the Amendment
Date, Borrower’s obligations under the January 2014 Note shall be deemed to be
secured obligations pursuant to the Original Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Any reference in the Original Agreement to “Note” shall be deemed
to include the November 2012 Note, the April 2013 Note, the November 2013 Note
and the January 2014 Note.
 
2.           Miscellaneous.
 
a.           Representation and Warranties.  Borrower represents and warrants to
Secured Party that (i) the representations and warranties of Borrower contained
in the Original Agreement, including without limitation, Borrower’s
representations and warranties contained in Section 5 of the Original Agreement,
are true and correct in all respects as of the Amendment Date, (ii) no Event of
Default (as defined in the November 2012 Note) has occurred under the November
2012 Note, and (iii) no Event of Default (as defined in the Original Agreement)
has occurred under the Original Agreement.
 
b.           No Other Amendment.  Except as expressly amended in this Amendment,
all provisions of the Original Agreement shall remain in full force and effect,
and the parties thereto and hereto shall continue to have all their rights and
remedies under the Original Agreement.  In the event of a conflict between the
terms and provisions of this Amendment and the terms and provisions of the
Original Agreement, the provisions of this Amendment shall govern.
 
c.           Relation to Original Agreement.  This Amendment constitutes an
integral part of the Original Agreement.  Upon the effectiveness of this
Amendment, each reference in the Original Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Original
Agreement, shall mean and be a reference to the Original Agreement as amended
hereby.
 
d.           Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.
 
e.           Counterparts.  This Amendment may be executed by the parties hereto
on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.
 
f.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to its
principles of conflicts of law.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
 

 
BORROWER:
     
REMARK MEDIA, INC.,
 
a Delaware corporation
         
By:
/s/ Theodore P. Botts
   
Name:
Theodore P. Botts
   
Title:
Chairman of the Audit Committee of the Board of Directors






 
SECURED PARTY:
     
DIGIPAC, LLC,
 
a Delaware limited liability company
         
By:
/s/ Kai-Shing Tao
   
Name:
Kai-Shing Tao
   
Title:
Manager


